      Case 2:20-cv-01779-JAD-BNW Document 8
                                          6 Filed 12/01/20
                                                  11/23/20 Page 1 of 2
                                                                     3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
 3    3800 Howard Hughes Parkway, Suite 500
      Las Vegas, NV 89169
 4    Tel: (702) 862-8300
      Fax: (702) 862-8400
 5    Email: jthompson@clarkhill.com
      Attorney for Defendant
 6    Equifax Information Services LLC
 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     JOSEPH FRANK BASHAM, an individual,      )
10                                            )            Case No. 2:20-cv-01779-JAD-BNW
                                              )
11                               Plaintiff,   )
                                              )
12   vs.                                      )            JOINT MOTION FOR EXTENSION OF
                                              )            TIME FOR DEFENDANT EQUIFAX
13   RUSHMORE LOAN MANAGEMENT                 )            INFORMATION SERVICES LLC TO
                                              )            FILE ANSWER
     SERVICES LLC, a Foreign Corporation; and )
14
     EQUIFAX INFORMATION SERVICES LLC, a )
     Foreign Limited-Liability Company,       )            FIRST REQUEST
15
                                              )
                                              )
16                               Defendants.  )
                                              )
17                                            )
                                              )
18

19
            Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
20
     time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
21
     no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
22

23   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to

24   answer, move or otherwise respond to the Complaint in this action is extended from November

25   23, 2020 through and including December 23, 2020. The additional time to respond to the
26   Complaint will facilitate settlement discussions. This stipulation is filed in good faith and not
27
     intended to cause delay.
28
     Case 2:20-cv-01779-JAD-BNW Document 8
                                         6 Filed 12/01/20
                                                 11/23/20 Page 2 of 2
                                                                    3



 1         Respectfully submitted this 23rd day of November, 2020.
 2
                                              CLARK HILL PLLC
 3
                                              By: /s/Jeremy J. Thompson
 4                                            Jeremy J. Thompson
 5                                            Nevada Bar No. 12503
                                              3800 Howard Hughes Pkwy, Suite 500
 6                                            Las Vegas, NV 89169
                                              Tel: (702) 862-8300
 7                                            Fax: (702) 862-8400
                                              Email: jthompson@clarkhill.com
 8

 9                                            Attorneys for Defendant Equifax Information
                                              Services LLC
10
                                              No opposition
11
                                               /s/ Erik W. Fox, Esq.
12                                            Jamie S. Cogburn, Esq.
13                                            Nevada Bar No. 8409
                                              Erik W. Fox, Esq.
14                                            Nevada Bar No. 8804
                                              COGBURN LAW OFFICES
15                                            2508 St. Rose Parkway, Suite 330
16                                            Henderson, NV 89074
                                              Phone: (702) 748-7777
17                                            FAX: (702) 966-3880
                                              Email: jsc@cogburnlaw.com
18                                            Email: efox@cogburnlaw.com
19
                                              Attorneys for Plaintiff
20
     IT IS SO ORDERED:
21   IT IS SO ORDERED
22   DATED: 1:57 pm, December 01, 2020
     __________________________
23   United States Magistrate Judge

24   DATED: __________________
     BRENDA WEKSLER
25   UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                -2-
